Andersen, C.J.
(dissenting) — I agree with the majority's per curiam opinion that trial courts are generally given broad discretion in matters concerning the welfare of children. In re Marriage of Kovacs, 121 Wn.2d 795, 801, 854 P.2d 629 (1993) (initial placement of a child); In re Marriage of Cabalquinto, 100 Wn.2d 325, 327-28, 669 P.2d 886 (1983) (modification of visitation order); In re Marriage of Griffin, 114 Wn.2d 772, 791 P.2d 519 (1990) (modification of child support order).
However, in proceedings to modify a child's residential placement, that discretion is more limited and must be exercised with caution and within the bounds of established legal principles. In my view, the trial court's ruling in the present case did not satisfy the standard set forth in the modification statute, RCW 26.09.260. I would thus affirm the Court of Appeals. My reasons are as follows.
First, statutes and case law have established a strong presumption against placement modifications because changes in residential placement are highly disruptive to children. See RCW 26.09.002 (defining "best interest of the child"); RCW 26.09.260 (establishing the standard for modification); *612RCW 26.09.270 (providing that a modification action may not even be pursued unless the trial court initially finds "adequate cause" to proceed with the action); In re Marriage of Roorda, 25 Wn. App. 849, 851, 611 P.2d 794 (1980); George v. Helliar, 62 Wn. App. 378, 814 P.2d 238 (1991).
Second, the standard for modification requires the court to find "upon the basis of facts that have arisen since" the parenting plan was entered "or that were unknown to the court at the time" the parenting plan was entered (1) that a substantial change has occurred in the circumstances of the child or the nonmoving party and (2) that the modification is in the best interest of the child and is necessary to serve the best interest of the child. RCW 26.09.260(1). Furthermore,
(2) In applying these standards, the court shall retain the residential schedule established by the . . . parenting plan unless:
(c) The child's present environment is detrimental to the child's physical, mental, or emotional health and the harm likely to be caused by a change of environment is outweighed by the advantage of a change to the child . . .
(Italics mine.) RCW 26.09.260(2)(c).3
The standard is a difficult one to prove, as it should be. In the present case, I believe the Court of Appeals correctly held that substantial evidence did not support a find*613ing, based upon facts unknown to the trial court at the time the parenting plan was entered or that had arisen since that plan was entered, that a substantial change of circumstances had occurred. Most of the facts pointed to by the trial court, and by the per curiam opinion, were either known to the trial court when it entered its initial order on residential placement, or do not support a finding that there had been a substantial change in the circumstances of the child or the mother.
I agree with the Court of Appeals that change in the residential placement of a child cannot be used to punish a parent for wrongful conduct, as the controlling consideration in such a decision must be the best interests of the child. In re Marriage of McDole, 67 Wn. App. 884, 889, 841 P.2d 770 (1992). lb my view the best interests of Joey McDole, the child in this case, was not the paramount consideration of the trial court in modifying the residential provisions of the parenting plan.
Accordingly, I dissent.
Reconsideration denied December 2, 1993.

The modification statute was rewritten by the Parenting Act of 1987, Laws of 1987, ch. 460, § 19; amended in 1989, Laws of 1989, ch. 318, § 3, Laws of 1989, ch. 375, § 14; and in 1991, Laws of 1991, ch. 367, § 9. The substance of the pertinent provisions, subsections (1) and (2)(c), has not changed, although the numbering of the statutory sections has changed.
Subsection (2)(d) (formerly subsection (l)(d)) sets forth the standard to be applied in cases where one parent interferes with the other parent’s residential time with the child. That subsection requires the residential placement to be retained unless:
The court has found the nonmoving parent in contempt of court at least twice within three years because the parent failed to comply with the residential time provisions in the court-ordered parenting plan, or the parent has been convicted of custodial interference in the first or second degree under RCW 9A.40.060 or 9A.40.070.
Although this subsection appears to be applicable to the allegations raised by Mr. McDole's petition, this portion of the statute was not relied on by the parties or the trial judge.